DETAILED ACTION
Status of Claims:  
Claims 1-6 are pending.
The information disclosure statements (IDS) submitted on Dec. 6, 2019 and Nov. 23, 2021 have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Regarding claim 5, the phrase “and subtracts” in line 6 should be --the aerobic tank aeration air volume offset calculator subtracts--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 5, the phrase “on the basis of measured value data obtained by measurement of a relationship” in lines 3-4 renders the claim indefinite because it is not clear whether “measured value data” refers to the disclosed measured values of aerobic tank ammonia concentration and/or aerobic tank aeration air volume, or other non-specified data; and it is not clear how measured value data is obtained by measurement of a relationship since a measured value, as interpreted in light of the instant specification, appears to be obtained from a measurement instrument and therefore the measured value would not require further mathematical calculation. For the purposes of examination, “measured value data” shall be interpreted to refer to the measured values disclosed in claims 4-5, and the aerobic tank aeration air volume calculation value shall be interpreted per para. 0042 of the instant Specification to be on the basis of a relationship obtained by measurement of the aerobic tank aeration air volume and the aerobic tank ammonia concentration.

Regarding claim 6, the phrase “measured value data” in line 20 renders the claim indefinite because it is not clear whether “measured value data” refers to the disclosed measured values of aerobic tank ammonia concentration, aerobic tank aeration air volume and/or membrane surface aeration air volume, or other non-specified data. For the purposes of examination, the limitations shall be interpreted to refer to the measured values disclosed in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano et al. (JP 2015-027659, as cited in the IDS) in view of Cath et al. (US 2015/0353397 A1).

Regarding claim 1, Kusano teaches a water treatment control system comprising: 
an aerobic tank in which aerobic treatment is carried out (the nitrification tanks 2a to 2f) (see Fig. 13; para. 0091 of the English translation); 
an aerobic tank aerator to aerate to-be-treated water in the aerobic tank (the air diffusers 6a to 6f); 
a downstream tank measurement instrument to measure an ammonia concentration of the to-be-treated water in the downstream tank, as a downstream tank ammonia concentration measurement value (the ammonia meters 92b and 92c are configured to respectively measure, for example, the ammonia concentration or ammonia nitrogen concentration contained in the water to be treated in the nitrification tanks 2c and 2f) (see Fig. 13; para. 0091 of the English translation); and 
an aerobic tank aeration air volume calculator to set an aerobic tank aeration air volume of the aerobic tank aerator on a basis of the downstream tank ammonia concentration measurement value such that the ammonia concentration of the to-be-treated water in the downstream tank is maintained at a downstream tank ammonia concentration target value (the aeration amount control unit of the information processing unit 10 adjust the amount of air diffused based on the detected and target ORP values, where the information processing unit 10 calculates the amount of air to be diffused; target ORP values are set on the basis of the determined target nitrification speed and target nitrification rate in order to achieve the desired ammonia nitrogen concentration, where the nitrification rate is set using the ammonia concentration or ammonia nitrogen concentration measured by the ammonia meters 92a to 92c) (see English translation, Description on p. 8 and para. 0088, 0092, 0094, 0116-0117, 0125-0128 and 0135-0136).

Cath teaches that a separation membrane to filter to-be-treated water may be used for solids separation instead of a clarifier (see para. 0124-0126), and the separation membrane may be in a separate tank downstream of upstream bioreactors (see Fig. 3-6) or within a bioreactor (see Fig. 1B-1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tank 2f of Kusano to be a membrane filtration tank by including a separation membrane within the tank 2f as a substitution for the solid-liquid separation tank 4 of Kusano because such a configuration is known in the art and therefore the modification achieves predictable results to achieve the function of the solid-liquid separation tank 4 of Kusano (preventing passage of some or all suspended solids) (see Cath, para. 0126) and also provides a cost-effective, simple and reliable way to achieve high removal of contaminants (see Cath, para. 0124-0125). Thus, as modified, Kusano in view of Cath teaches a membrane filtration tank including a separation membrane to filter the to-be-treated water treated in the aerobic tank.

Regarding claim 2, Kusano, as modified by Cath, teaches the water treatment control system according to claim 1, wherein the aerobic tank aeration air volume calculator calculates an aerobic tank aeration air volume control value on the basis of the membrane filtration tank ammonia concentration measurement value (the aeration amount control unit of the information processing unit 10 adjust the amount of air diffused based on the detected and target ORP values, where the information processing unit 10 calculates the amount of air to be diffused; target ORP values are set on the basis of the determined target nitrification speed and target nitrification rate in order to achieve the desired ammonia nitrogen concentration, where the nitrification rate is set using the ammonia concentration or ammonia nitrogen concentration measured by the ammonia meters 92a to 92c) (see Kusano translation, 

Regarding claim 3, Kusano, as modified by Cath, teaches the water treatment control system according to claim 2, wherein in a case in which the membrane filtration tank ammonia concentration measurement value is greater than the membrane filtration tank ammonia concentration target value, the aerobic tank aeration air volume control value is calculated as a value greater than the aerobic tank aeration air volume at a time of measurement of the membrane filtration tank ammonia concentration measurement value, and in a case in which the membrane filtration tank ammonia concentration measurement value is less than the membrane filtration tank ammonia concentration target value, the aerobic tank aeration air volume control value is calculated as a value less than the aerobic tank aeration air volume at a time of measurement of the membrane filtration tank ammonia concentration measurement value (when the nitrification speed is decreased, correction is performed to decrease the target ORP value, where decreasing the ORP value is by reducing the amount of air diffused; when increasing the nitrification speed, correction is performed to increase the target ORP value, where increasing the ORP value is by increasing the amount of air diffused; thereafter, the diffused air volume control unit has the respective target ORP values and the air diffusion amount control unit controls the air diffusion of the air diffusion units 6a to 6c) (see Kusano translation, para. 0041, 0125 and 0127).

Allowable Subject Matter
Claim 4 is allowed and claims  would be allowable if rewritten to overcome the rejections under 35 USC 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-6 would be allowable over the closest prior art of record noted above, Kusano (as cited in the IDS) and Cath. The prior art teaches a water treatment control system comprising: an aerobic tank in which aerobic treatment is carried out; an aerobic tank aerator to aerate to-be-treated water in the aerobic tank; a membrane filtration tank including a separation membrane to filter the to-be-treated water treated in the aerobic tank; a membrane filtration tank measurement instrument to measure an ammonia concentration of the to-be-treated water in the membrane filtration tank, as a membrane filtration tank ammonia concentration measurement value; and an aerobic tank aeration air volume calculator to set an aerobic tank aeration air volume of the aerobic tank aerator on a basis of the membrane filtration tank ammonia concentration measurement value such that the ammonia concentration of the to-be-treated water in the membrane filtration tank is maintained at a membrane filtration tank ammonia concentration target value (see claims 1, 4 and 6). The prior art further teaches the aerobic tank aerator to measure an aerobic tank aeration air volume in the aerobic tank, as an aerobic tank aeration air volume measurement value (see claims 4 and 6); and an aerobic tank measurement instrument to measure an ammonia concentration of the to-be-treated water in the aerobic tank, as an aerobic tank ammonia concentration measurement value (see claims 4 and 6); and a membrane surface aerator to carry out membrane surface aeration on the separation membrane, and obtain an aeration air volume in the membrane filtration tank, as a membrane surface aeration air volume measurement value (see claim 6).

The prior art does not teach or suggest as a whole, either alone or in combination, the claim 4 limitations of an aerobic tank aeration air volume offset calculator to calculate an aerobic tank aeration air volume offset value on the basis of the aerobic tank ammonia concentration measurement value and the aerobic tank aeration air volume measurement value, wherein to control the ammonia concentration of the to-be-treated water in the membrane filtration tank such that the ammonia concentration of the to-be-treated water in the membrane filtration tank becomes a target value, the water treatment control system calculates an aerobic tank aeration air volume control value on the basis of the membrane filtration tank ammonia concentration measurement value, subtracts the aerobic tank aeration air volume offset value from the aerobic tank aeration air volume control value to thereby calculate an aerobic tank aeration air volume control corrected value, and sets the aerobic tank aeration air volume control corrected value as the aerobic tank aeration air volume of the aerobic tank aerator. 
The prior art does not teach or suggest as a whole, either alone or in combination, the claim 6 limitations, as interpreted above, of an aerobic tank aeration air volume offset calculator to: set, on the basis of measured value data, a relationship of the aerobic tank aeration air volume relative to a membrane surface aeration air volume at the membrane filtration tank ammonia concentration measurement value, as a relational expression of the aerobic tank aeration air volume relative to the membrane surface aeration air volume; calculate, on the basis of the relational expression, an aerobic tank aeration air volume corresponding to the membrane surface aeration air volume measurement value, as an aerobic tank aeration air volume calculation value; and subtract the aerobic tank aeration air volume calculation value from the aerobic tank aeration air volume measurement value to thereby calculate an aerobic tank aeration air volume offset value, wherein to control the ammonia concentration of the to-be-treated water in the membrane filtration tank such that the ammonia concentration becomes a target value, the water treatment control system subtracts the aerobic tank aeration air volume offset value from an aerobic tank aeration air volume control value calculated on 
It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art control system to include the claimed limitations directed to an aerobic tank aeration air volume offset calculator as recited in claims 4 and 6 because such a feature is not known in the art, and therefore there is no motivation to make the change.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        

/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                         December 4, 2021